GAJARSA, Circuit Judge.

ORDER

The Secretary of Veterans Affairs responds to the courts order directing it to address the effect, if any, of Jaquay v. Principi 304 F.3d 1276 (Fed.Cir.2002) (en banc), on William O. Reed, Jr.’s appeal. The Secretary moves without opposition to vacate the Court of Appeals for Veterans Claims order and remand this case to the Court of Appeals for Veterans Claims for further proceedings.
The Secretary states that the matter should be remanded because the Court of Appeals for Veterans Claims did not have the benefit of this court’s Jaquay decision at the time it ruled on the timeliness of Reed’s notice of appeal. In view thereof, the court remands to afford the Court of Appeals for Veterans Claims an opportunity to conduct further proceedings in light of Jaquay.
Accordingly,
IT IS ORDERED THAT:
*569The motions to vacate and remand are granted.